DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "30" and "30A or 30B" have both been used to designate a reciprocating member.
Reference characters "43" and "43A or 43B or 43C or 43D" have both been used to designate a screw.
Use of the numbers 30 and 43 are not needed in light of the other numbers.  The specification needs to be reviewed any other occurrences of un-needed numbers need to be deleted.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The drive shaft, of claim 6;
The power train, of claim 6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The first sentence is a long run-on sentence in the form of a claim.
The disclosure is objected to because of the following informalities:
On line 1 of paragraph [0025], the phrase “transmission case 3A” should be replaced with “transmission case 3”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1 line 5, the phrase “base as a flat plate” is unclear.  The phrase should be replaced with “base shaped like a flat plate”.
With regards to claim 1 line 10, the phrase “a joint detachably coupled to the base” is unclear.  More than one base has been disclosed and it is unclear which of the bases is being referenced.  The specification discloses two different joints that engage separate bases.
With regards to claim 1 line 11, the phrase “member being reciprocably supported” is unclear.  The word “reciprocably” is misspelled.  In addition, what structure allows for the reciprocating member to be supported?
With regards to claim 1 line 14, the phrase “configured to sandwich bases” is unclear.  It is unclear if these “bases” represent the same or a different structure than the previously disclosed blade bases.  As written, line 14 introduces a new set of bases in addition to the previously disclosed bases which does not appear to be supported.
With regards to claim 1 lines 17-18, the phrase “blade support member supporting the pair of reciprocating blades” is unclear.  Earlier on line 14 it is disclosed that the blade support member sandwiches the bases.  It is unclear if the supporting of the blades and the sandwiching of the blades are the same or different functions.  As written, they are different functions which is not supported.
With regards to claim 1 line 18, the phrase “blade support member…is detachably attached to the transmission case” is unclear.  Earlier on line 13, the blade 
With regards to claim 2, the phrase “hold a position” is unclear.  It is unclear how a position of the blades can be held.  If the position is held, the blades could not reciprocate.  
With regards to claim 2, the phrase “when the blade support member is detached from the transmission case” is unclear.  It is unclear what is meant by detached from the case.  If the support member is detached from the case, one of the support member and the case is no longer part of the reciprocating blade apparatus which is required by claim 1.  The reciprocating blade apparatus does not appear to be able to maintain all of its structures and be detached at the same time.  Better definition of this detachment feature is needed.
With regards to claim 3, the phrase “is used as the holding member” is unclear.  Claim 2 introduces a holding member structure and then claim 3 introduces an attachment member structure and then says the attachment member is used as the holding member.  How can the be two separate structure but one acts at the other?  It is unclear if 1 or 2 structures are being claimed.  
With regards to claim 3, the attachment member attaches the support member to the case and acts as the holding member.  Claim 2 discloses the holding member (which is also the attachment member) holds a position of the blade when the blade support member is detached from the case.  How can the position be held if the holding member is not attached to the case?  This claim is very confusing.

With regards to claim 6, the phrase “rod having a top end” is indefinite.  The tool is handheld and is capable of working in an infinite amount of orientations including ones where this end would not be the “top”.  Terms need to be utilized that a true regardless of orientation.
With regards to claim 6, it is unclear what structure makes up the drive shaft and the power train and how those structures allow for the claimed functions to take place.
With regards to claim 6, it is unclear if the power train was intended to be positively claimed or not.  As written, it is introduced as an intended function of the drive shaft.
Claim 6 has all of the same issues as claim 1.
Claim 7 has all of the same issues as claim 2.
Claim 8 has all of the same issues as claim 3.
Claim 9 has all of the same issues as claim 4.
Claim 10 has all of the same issues as claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (6,263,579).
With regards to claim 1, Nagashima discloses the same invention including a reciprocating blade apparatus (20) having a pair of reciprocating blades (21, 25) stacked on another in a thickness direction (Fig. 2), each of the blades having a base as a flat plate extending in a longitudinal direction (Fig. 3), a plurality of teeth protruding in a direction intersecting the longitudinal direction (22, 26), a transmission case (12a, 40, 46, 47) including a reciprocating member (46) having a joint detachably coupled to the base (46b), the reciprocating member being reciprocably supported in the longitudinal direction (44), a blade support member (30, 37, 31a, 34) attached to the transmission case (Fig. 3) and configured to sandwich bases of the pair of blades therebetween to allow the blades to move in the longitudinal direction (Fig. 3), the blade support member supporting the blades is detachably attached to the transmission case (Fig. 3).
With regards to claim 2, Nagashima discloses the blade support member includes a holding member configured to hold a position of the blades supported by the support member when the blade support member is detached from the transmission case (32, 33).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (6,263,579) in view of JP2016049082.  
With regards to claim 4, Nagashima discloses the joint includes a convex portion protruding in a direction (46b) and the base includes a concave portion to engage with the convex portion (21a).
However, with regards to claims 4 and 5, Nagashima fails to disclose the protruding direction of the convex portion intersects the longitudinal direction and the concave portion is formed near the center of the base in the longitudinal direction.
JP2016049082 teaches it is known in the art of reciprocating tools to incorporate the protruding direction of the convex portion intersects the longitudinal direction (Figs. 5-8) and the concave portion is formed near the center of the base in the longitudinal direction (Fig. 5).  In the art of reciprocating blades, there are two options for where the .      
Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (6,263,579) in view of JP2016049082.  
It is noted that the “reciprocating blade apparatus” portions of claims 6, 7, 9, and 10 are the same as it is in claims 1, 2, 4, and 5.  For the rejection of the “reciprocating blade apparatus” of claims 6, 7, 9, and 10 please see the rejections of claims 1, 2, 4, and 5 above.
With regards to claim 6, Nagashima discloses the invention including a handheld working machine (10) including a reciprocating blade apparatus (20).
However, with regards to claim 6, Nagashima fails to disclose an operating rod having a top end to which the transmission case is mounted, a drive shaft in the rod and configured to transmit a drive force to a power train to move the reciprocating member and a drive unit provided at a base end of the rod and configured to drive the drive shaft, and the longitudinal direction of the blades intersects a longitudinal direction of the rod.

Claims
It is to be noted that claims 3 and 8 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 January 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724